—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ferdinand, J.), rendered May 20, 1996, convicting him of criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Spanish-speaking defendant was tried together with his codefendant Carmelo Torres (see, People v Torres, 251 AD2d 519 [decided herewith]) who was also Spanish-speaking. The defendant claims that he was deprived of his rights to meaningful representation and confrontation because he did not have his own, personal interpreter during the trial. This issue is unpreserved for appellate review (see, People v Burnett, 188 AD2d 658). In any event, the record does not support his claim that he was unable to effectively communicate with his attorney and assist in his own defense (see, People v Ramos, 26 NY2d 272, 276).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit (see, People v Torres, supra). O’Brien, J. P., Sullivan, Pizzuto and Joy, JJ., concur.